DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a 371 of PCT/US2018/047657 filed August 23, 2018.
In view of the preliminary amendment filed February 24, 2020, claims 8, 12-13, 19-21, 26-33 have been cancelled. Claims 1-7, 9-11, 14-18, 22-25, 34 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-11, 14-17, 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yuzuru et al. (JP-020069504-A, Mitsui Petrochem. Ind. LTD.).

    PNG
    media_image1.png
    317
    806
    media_image1.png
    Greyscale

H2O has a molecular weight of 18.015 g/mol.
(.5 mmol) (18.015 g/mol) (mol/1000 mmol) = 0.009 g
(100 mmol) (18.015 g/mol) (mol/1000 mmol) = 1.8015 g
(50 mmol)  should be about 0.9007 g

MgCl2 anhydrous has a molecular weight of 95.211 g/mol. 
(1 mole) (95.211 g/mol) = 95.211 g

Weight% of water in MgCl2 anhydrous is 0.009g (100)/(0.009g+95.211g) = 0.0095 wt%  
Weight% of water in MgCl2 anhydrous is 1.8015g (100)/(1.8015+95.211g) = 1.86 wt% 
Weight% of water in MgCl2 anhydrous is 0.9007g (100)/(0.9007+95.211g) = 0.934 wt%


	
Regarding the claimed “about 0.5 mmol water per mol MgCl2 to about 100 mmol water per mol MgCl2” (equivalent to about 0.0095 to about 1.86 wt% of water in anhydrous MgCl2) of claim 1, or the amount of water of claims 14, 15, Yuzuru et al. (Purpose; claim 1) disclose catalyst system comprising magnesium chloride having 1 wt % or less of water content bought into contact with 2-ethylhexanol in an amount of 2.2 to 2.8 g of  2-ethylhexanol per gram of the magnesium chloride at 50 oC or higher in an inert hydrocarbon to obtain a magnesium chloride solution. Applicants must recognize that the disclosed “magnesium chloride having 1 wt % or less of water” is within the claimed range of “about 0.5 mmol water per mol MgCl2 to about 100 mmol water per mol MgCl2” of claim 1 or the other ranges of claims 14, 15, as claimed.
Then, Yuzuru et al. (claim 1) disclose a magnesium chloride supported titanium catalyst is obtained by contacting an inert hydrocarbon (containing 1 to 10 g molecules of titanium tetrachloride with 1 g molecules of magnesium chloride) and -30 to 10 oC in a temperature range of -4 to 100 oC and heating to a temperature range of 50 to ? oC.

    PNG
    media_image2.png
    128
    811
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    162
    806
    media_image3.png
    Greyscale


  
	Regarding the inert solvents of claim 17 being claimed, Yuzuru et al. (page 3-4) also disclose a list of solvents, such as pentane, hexane, heptane, and toluene, that can be used.

    PNG
    media_image4.png
    59
    621
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    93
    610
    media_image5.png
    Greyscale



	Regarding the specific type of olefin monomers of claim 25, Yuzuru et al. (page 6, line 9) disclose list of monomers including the specific olefin monomers being claimed.

    PNG
    media_image6.png
    173
    630
    media_image6.png
    Greyscale



Regarding the claimed activating agents of claims 23-24, Yuzuru et al. (page 4-5) disclose a list of organo-aluminum compounds (including triethylaluminum) that are suitable for the disclose polymerization processes.






    PNG
    media_image7.png
    24
    643
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    819
    624
    media_image8.png
    Greyscale



The difference between Yuzuru et al. and the invention claims1-6, 9-11, 14-17, 22-25 as claimed is that Yuzuru et al. involve the use of magnesium chloride where water has already been added while the claimed invention involves the addition of water after the contacting the anhydrous magnesium chloride with a specific amount of water.
However, such a minor difference in the sequence of addition of ingredients of preparing substantially identical titanium/magnesium based catalyst system is considered obvious in view of MPEP 2144.04 (C). Motivated by the expectation of preparing the titanium/magnesium based catalyst system disclosed in Yuzuru et al., it would have been obvious to one ordinary skill in art re-arrange the sequence of addition for developing an optimized version of the disclosed titanium/magnesium based catalyst system.
C.    Changes in Sequence of Adding Ingredients
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). 


7.	Claims 7, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yuzuru et al. (JP-020069504-A, Mitsui Petrochem. Ind. LTD.) in view of Toyota et al. (US 45,547,552).
Set forth from paragraph 6 of instant office action, the parent claims of claims 7 and 18 have been considered obvious in view the teachings of Yuzuru et al.
The difference between claim 7 and Yuzuru et al. is that Yuzuru et al. do not the use of organic monoester having 2 to about 30 carbon atoms.
However, Toyota et al. (col. 5, line 67 to col. 6, line 35; col. 6, line 60-68) clearly disclose a list of organic ester compounds, such as polyesters of aromatic polycarboxylic acids (col. 6, line 60-68), and C2-C30 organic esters (col. 6, line 19-20) that are suitable for the disclosed polymerization process.

    PNG
    media_image9.png
    44
    354
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    551
    351
    media_image10.png
    Greyscale




    PNG
    media_image11.png
    178
    448
    media_image11.png
    Greyscale


Motivated by the expectation of success of using functional equivalent electron donors such as organoaluminum compounds and organic ester compounds, it would have been obvious to one of ordinary skill in art to incorporate the organic ester teachings of Toyota et al. into the polymerization process of Yuzuru et al. to obtain the invention of claim 7. 
Alternatively, motivated by the expectation of success of using functional equivalent electron donors such as organoaluminum compounds and organic ester compounds, it would have been obvious to one of ordinary skill in art to incorporate an organic ester compound as taught in Toyota et al. as an additional electron donor to the polymerization process of Yuzuru et al. to obtain the invention of claim 7.
The difference between claim 18 and Yuzuru et al. is that Yuzuru et al. do not the use of siloxane in the disclosed polymerization process.
However, Toyota e al. (abstract) disclose a polymerization process involving titanium/magnesium based catalyst systems. 

    PNG
    media_image12.png
    442
    427
    media_image12.png
    Greyscale



Toyota et al. (col. 8, line 24-54) clearly suggest, in addition to organoaluminum compounds, siloxanes are also suitable for the olefin polymerization process to include siloxanes compounds as electron donors in a titanium/magnesium based polymerization process. 

    PNG
    media_image13.png
    587
    454
    media_image13.png
    Greyscale



Motivated by the expectation of success of using functional equivalent electron donors such as organoaluminum compounds and siloxane compounds, it would have been obvious to one of ordinary skill in art to incorporate the use of organoaluminum compounds with the siloxane compounds as taught in Toyota et al. into the polymerization process of Yuzuru et al. to obtain the invention of claim 18. 
Alternatively, motivated by the expectation of success of using functional equivalent electron donors such as organoaluminum compounds and siloxane compounds, it would have been obvious to one of ordinary skill in art to incorporate a siloxane compound as taught in Toyota et al. as additional electron donors into the polymerization process of Yuzuru et al. to obtain the invention of claim 18.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim 34 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yuzuru et al. (JP-020069504-A).

    PNG
    media_image14.png
    190
    566
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    136
    602
    media_image15.png
    Greyscale



Regarding polymer product (polyethylene) of claim 34, Yuzuru et al. (page 3, line 26-42, particular line 37, 38) clearly disclose the use of the disclosed catalyst system in an ethylene polymerization process for preparing polyethylene. In view of the substantially identical titanium/magnesium based catalyst system disclosed in Yuzuru et al. and as claimed, the examiner has a reasonable basis to believe that the claimed “MFI of less than 40” of claim 34 as claimed is inherently possessed by the polyethylene polymer disclosed in Yuzuru et al.  Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).

    PNG
    media_image16.png
    385
    608
    media_image16.png
    Greyscale



Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
William K. Cheung, Ph. D.
Primary Examiner
 March 17, 2021